DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 11/30/2022.
Claims 1-12, 15-17 and 19 are canceled.
Claims 13, 18 and 20 are amended.
Claims 21-32 are new.
Claims 13, 14, 18 and 20-32 are remaining in the application.
New Matter
7.	The amendment filed on 11/30/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment includes a new drawing figure and written description that depicts and describes features and/or arrangements not previously fully supported by the disclosure (Drawings, Specification and Claims) as originally filed.  Newly introduced Fig. 1A newly depicts a side view of the watercraft of Fig. 1 and as such presents a view that depicts features and spatial relationships not previously presented in the Drawings and Specification. Therefore, the newly introduced details are considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
Notwithstanding the new matter above:
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown (with appropriate reference characters corresponding to such features as described in the written description of the specification) or the features canceled from the claims:
	The Drawings fail to show the following as is claimed:
	How the drive mechanism is actuated in complete revolutions by the user
	How the intake is configured to allow a flow of water from a body of water surrounding the watercraft
	How the pump is configured to receive the flow of water and accelerate the flow of water
	How the discharge is configured to receive the flow of accelerated water from the pump and discharge the accelerated water to the water surrounding the watercraft
	How the discharge has an exit nozzle that may be directed by the user
	How the canopy covers at least part of the user
	How the canopy is configured to be removable
The pump is a reciprocating vane pump
At least one vane within the pump is capable of travel through the center axis of the pump rotor
The drive mechanism comprises a sprocket
How the user is able to brace against the watercraft by at least one of a feature to accept the shaft of a paddle and a set of handles
The moveable nozzle and the discharge is a moveable nozzle
How the joystick is connected to a moveable nozzle
feature to accept the shaft of a paddle and a set of handles
removable filtering system
wheel connected to the movable nozzle
Appropriate correction is required.
9.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above features (with an appropriate reference character corresponding to each feature in the written description) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130.
11.	The drawings are objected to because of the following informalities:
It is unclear how reference character 105 points to a filtering system.
It is unclear how reference character 250 refers to a drive mechanism
The plan view of the structure of the invention shows generic boxes only for various features and does show requisite details as previously indicated.
It is unclear how the reference lines with arrows point to distinguishing features for reference characters 250, 100 and 105 in Fig. 1.
No marked-up version of the Replacement Sheet labeled Annotated Sheet is provided.
Appropriate correction is required.
12.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter may be entered.
13.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
14.	The disclosure is objected to because of the following informalities:
	See above regarding corresponding written description for the Drawings.
Appropriate correction is required.
Claim Objections
15.	Claim 14 is objected to because of the following informality:
	The phrase “the center axis of the pump rotor“ should be replaced with – a center axis of a pump rotor – in claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	As best understood by the examiner, claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernier (WO 2005/108201 A1).
Vernier discloses all claimed features (see Fig. 1), as follows:
A watercraft comprising: at least one body (canoe hull); a seat configured to support a user; at least one drive mechanism (pedals and chain) actuated in complete revolutions by the user, wherein the at least one drive mechanism is a pedal driven sprocket with associated chain; an intake configured to allow a flow of water from a body of water surrounding the watercraft; a pump (turbine) configured to receive (suction) the flow of water and accelerate the flow of water, and a discharge (jet nozzle) configured to receive the flow of accelerated water from the pump and discharge the accelerated water to the water surrounding the watercraft, wherein the drive mechanism comprises pedals, a chain and a sprocket, wherein the chain and the sprocket connect the pump to the pedals and wherein the pedals are connected to the sprocket and the chain extends from the sprocket to the pump.
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	As best understood by the examiner, claims 13 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vernier (WO 2005/108201 A1).  Vernier discloses all claimed features as indicated above, with the exception of the claimed user is able to brace against the watercraft by at least one of a feature to accept the shaft of a paddle and a set of handles, nozzle made of a flexible material, wheel or joystick connected to the movable nozzle, rudder and removable filtering system as claimed.  Filters for intakes are well known in the art for filtering unwanted debris for intakes and providing such would have been obvious to facilitate such filtering of unwanted debris for the intake as would have been recognized by one of ordinary skill in the art.  Providing a rudder or a skeg rudder as is well known in the art would have improved steering for the watercraft as would have been recognized by one of ordinary skill in the art.  Oar locks for a user to brace against to accept the shaft of a paddle or oars are well known in the art and would have facilitated manual propulsion as a back up mode of propulsion as would have been recognized by one of ordinary skill in the art.  Providing a wheel or joystick as is well known in the art to move the nozzle would facilitate a movable nozzle discharge direction as would have been recognized by one of ordinary skill in the art.  Similarly, a moveable nozzle would facilitate desired discharge direction as would have been recognized by one of ordinary skill in the art.  All materials are flexible to a certain degree and making the nozzle of a flexible material would facilitate movement of the nozzle as desired as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
19.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/05/2022